MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                    Jul 16 2018, 9:14 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kay A. Beehler                                            Curtis T. Hill, Jr.
Terre Haute, Indiana                                      Attorney General of Indiana
                                                          Henry A. Flores, Jr.
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Andy Godsey,                                              July 16, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          17A-CR-3026
        v.                                                Appeal from the Vigo Superior
                                                          Court
State of Indiana,                                         The Honorable John T. Roach,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause Nos.
                                                          84D01-1010-FD-3356
                                                          84D01-1102-FD-561
                                                          84D01-1107-FD-2305
                                                          84D01-1110-FD-3288
                                                          84D01-1706-F5-1957



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018                     Page 1 of 6
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Andy Godsey (Godsey), appeals the trial court’s

      revocation of his home detention.


[2]   We affirm.


                                                    ISSUE
[3]   Godsey presents two issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court abused its discretion when it

      revoked Godsey’s community correction placement in home detention.


                           FACTS AND PROCEDURAL HISTORY

[4]   On November 22, 2011, Godsey and the State entered into a written plea

      agreement, whereby Godsey agreed to plead guilty to the following charges:

      Class D felony theft under cause number 84D01-1102-FD-561 (FD-561); Class

      D felony operating a vehicle as an habitual traffic violator under cause number

      84D01-1107-FD-2305 (FD-2305); Class D felony operating a vehicle as an

      habitual traffic violator under cause number 84D01-1110-FD-3288 (FD-3288);

      and Class D felony theft under cause number 84D01-1010-FD-3356 (FD-3356).

      Sentencing was left open to the trial court, however, the parties agreed to cap

      Godsey’s aggregate sentence at eight years. On January 3, 2012, the trial court

      sentenced Godsey to consecutive one and one-half year sentences under each

      Cause, for an aggregate sentence of six years with two years “executed on In-

      Home Detention as direct placement, followed by four (4) years on formal

      probation.” (Appellant’s App. Vol. II, p. 110).

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018   Page 2 of 6
[5]   The record shows that on September 15, 2016, the State filed a petition to

      revoke Godsey’s probation under FD-0561, FD-2305, FD-3356, and FD-3288.

      On December 8, 2016, Godsey admitted to violating his probation and the trial

      court ordered Godsey to “execute one (1) year of his originally suspended

      sentences” under the previous cases, for an aggregate sentence of four years, all

      to be served in home detention. (Appellant’s App. Vol. II, p. 159).


[6]   On February 1, 2017, under Cause Number 84D01-1706-F5-001957 (F5-1957),

      the State charged Godsey with burglary, a Level 5 felony; and theft, a Class A

      misdemeanor. Based on Godsey’s new criminal charges, on February 27, 2017,

      the State filed yet another petition to revoke Godsey’s probation. On December

      5, 2017, pursuant to an agreement, Godsey pleaded guilty to the Level 5 felony

      burglary offense under F5-1957. While the parties had agreed to cap Godsey’s

      sentence at eight years, sentencing was left open to the trial court. In addition,

      Godsey admitted to violating the terms of his community correction placement

      by virtue of the new offense. On the same day, the trial court ordered Godsey

      to serve five years for the burglary offense on work release. The trial court then

      revoked Godsey’s placement in home detention and ordered him to serve the

      balance of his suspended two and one-half year sentences under Causes FD-

      561, FD-2305, and FD-3288 on work release. 1 Godsey’s sentences were to run

      consecutively, for an aggregate sentence of seven and one-half years.




      1
          The record shows that by that time, Godsey had completed his sentence under FD-3356.


      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018              Page 3 of 6
[7]   Godsey now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[8]   Initially, we note the standard of review on appeal from the revocation of direct

      placement in home detention mirrors that for revocation of probation. Cox v.

      State, 706 N.E.2d 547, 549 (Ind. 1999). “Probation is a matter of grace left to

      trial court discretion, not a right to which a criminal defendant is entitled.”

      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). “The trial court determined

      the conditions of probation and may revoke probation if the conditions are

      violated.” Id. If the court finds that the person has violated a condition at any

      time before termination of the probation period, and the petition to revoke is

      filed within the probationary period, the court may impose one or more

      sanctions, including ordering execution of all or part of the sentence that was

      suspended at the time of the initial sentencing. Ind. Code § 35-38-2-3(h). A

      trial court’s discretion for imposing sanctions for probation violations is

      reviewable using the abuse of discretion standard. Sanders v. State, 825 N.E.2d

      952, 956 (Ind. Ct. App. 2005), trans. denied. An abuse of discretion occurs

      where the decision is clearly against the logic and effect of the facts and

      circumstances. Prewitt, 878 N.E.2d at 188.


[9]   We acknowledge Godsey admitted violating the terms of his placement in

      home detention by committing a new offense. It is well established that a

      “single violation of the conditions of probation is sufficient to support the [trial

      court’s] decision to revoke probation.” Bussberg v. State, 827 N.E.2d 37, 44 (Ind.

      Ct. App. 2005), trans. denied. Based on his admission, the trial court ordered
      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018   Page 4 of 6
       Godsey to serve his previously suspended aggregate sentence of two and one-

       half years under FD-561, FD-2305, and FD-3288 on work release. Godsey

       contends that the trial court should have instead returned him to home

       detention. After Godsey made this same argument to the trial court, and the

       trial court stated


               In-home detention is not appropriate. [] I’m not rewarding you
               by putting you back on in-home detention when you didn’t
               comply with it in the first instance. So right now my options are
               work release or DOC . . .


       (Tr. Vol. II, p. 66). In deciding what sanction to impose, the trial court noted

       that Godsey had repeatedly violated the terms of his home detention, thereby

       demonstrating that he was undeterred by the authority of the trial court or the

       threat of punishment. Despite Godsey’s commission of the new offense, the

       trial court exercised leniency at sentencing and ordered Godsey to serve the

       balance of his sentence under FD-561, FD-2305, and FD-3288 on work release.

       Accordingly, we are not persuaded the trial court abused its discretion in

       ordering Godsey to serve the balance of his sentence on work release.


                                               CONCLUSION

[10]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       in revoking Godsey’s placement in home detention, and ordering him to serve

       the remainder of his sentence on work release.


[11]   Affirmed.



       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018   Page 5 of 6
[12]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3026 | July 16, 2018   Page 6 of 6